DETAILED ACTION
The claim amendments filed 03/08/2019 are acknowledged and entered into the record.
Accordingly, Claims 45-53 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 45, 48 and 52 all recite “incorporating the following CDRs”. It is unclear whether this phrase “incorporating” requires 100% identity to the CDRs cited. The term “incorporating” doesn’t necessarily mean requiring 100% identity to the CDR sequences recited and therefore would read on alterations within the CDR regions which could affect antigen binding. Applicant is invited to amend the claims to recite “having the following CDRs” to obviate this rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treatment, does not reasonably provide enablement for preventing cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The nature of the invention is such that the composition of the instant claims must have a therapeutic benefit and be able to prevent a tumor from forming in a patient, much like a vaccine. The art teaches that a vaccine must be prophylactic (Stedman's Medical dictionary, 2000, lines 1-3). The specification does not provide any teachings of the prophylaxis of cancer, how to determine the individuals who will develop a particular cancer, nor how to effectively prevent said particular cancer type before occurrence. Thus, one of skill in the art would not be able to use the composition of the invention as a preventing vaccine without undertaking to determine how to select for individuals who will develop a particular cancer type before the said cancer occurs in the individual. An effective therapeutic protocol for the treatment or prevention of the formation of a tumor is subject to a number of factors, which enter the picture beyond simply the administration of the anti-HER3 constructs.
Predicting whether an individual is at risk for developing cancer is a very unpredictable art. Several factors play a role including, genetic makeup, environmental factors, age, diet, etc. For example Apantaku et al. (Breast cancer diagnosis and screening, American Family Physician 2000) reveals that most women with breast cancer have no identifiable risk factors. Although drawn to breast cancer it is relevant to the unpredictability in the art of identifying patients at risk for developing cancer. The reference further teaches that women who have pre-menopausal first-degree relatives with breast cancer have a three- to four fold increased risk of developing breast cancer than women who do not. The risk factor of their having second-degree relatives with breast cancer has not been quantified. The reference further teaches that genetic testing is controversial and raises issues about the reliability of tests and the use made of test results. A woman who tests negative for a particular mutation may still be at risk for developing breast cancer from a sporadic mutation or a preexisting unidentified mutation. False negative results are also possible. The reference then goes on to detail factors that may be involved with increased risk of breast cancer and suggests change of diet may alter personal risk factors. Although one group is identified as being at increased risk, there is no teaching of how or when to begin an intervention protocol. A review of Martin et al (Journal of the National Cancer Institute, Vol.92, No. 14: pp.1126-1135, July 19, 2000) reveals that it is hoped that identification of genetic and environmental factors that contribute to the development of breast cancer will enhance prevention effects. The reference reviews the state of the art of breast cancer genetic components of susceptibility to breast cancer from the standpoint of both human genetics and rat models (see abstract). The reference specifically states that despite numerous studies published to date, the role of modifier genes in breast cancer susceptibility remains to be elucidated. The resolution of ambiguous results will require further carefully designed studies with sufficient sample sizes to detect small effects. The reference concludes that great strides have been made in determining the disease etiology but that further investigation is necessary and that these studies will be crucial to evaluate the importance of new genes involved in breast cancer etiology so that scientists can define better therapies and cancer prevention (p. 1132, col 1) Finally, there is no teaching of how or when to begin an intervention protocol. It is clear from the teachings of this reference that the art of identifying an individual at risk for malignant growth is a developing but as yet undeveloped art. The reference provides no guidance on how to determine which patients are at risk or when to administer treatment in order to inhibit the malignant cell growth for which the individual is at risk.
These references clearly point to the undeveloped nature of the art of reading cancer markers for the assessment of the probability of developing cancer and do not teach what interventions would have a reasonable expectation of success nor teach when or how those protocols should be administered. Applicant is advised to amend the claims to a method of treating, not preventing, a HER3+ cancer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 26-28, 30-32, 34-36, 38-40 of copending Application No. 17/042,809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of co-pending application 17/042,809 are both directed to the same anti-HER3 antibody and methods of administering said anti-HER3 antibody.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 45-53 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meera Natarajan/Primary Examiner, Art Unit 1643